Per Curiam.
The plaintiff contends that the killing of rabbits by the use of sticks is a violation of G.S. 14-360, which statute provides that a violation thereof is a misdemeanor. The statute reads as follows: “If any person shall wilfully overdrive, overload, wound, injure, torture, torment, deprive of necessary sustenance, cruelly beat, needlessly mutilate or kill or cause or procure to be overdriven, overloaded, wounded, injured, tortured, tormented, deprived of necessary sustenance, cruelly beaten, needlessly mutilated or killed as aforesaid, any useful beast, fowl or animal, every such offender shall for every such offense be guilty of a misdemeanor. In this section, and in every law which may be enacted relating to animals, the words 'animal’ and ‘dumb animal’ shall be held to include every living creature; the words ‘torture,’ ‘torment’ or ‘cruelty’ shall be held to include every act, omission or neglect whereby unjustifiable physical pain, suffering or death *693is caused or permitted; but such terms shall not be construed to prohibit lawful shooting of birds, deer and other game for human food.”
The plaintiff further contends that a rabbit is a “useful beast” within the meaning of the above statute, and that the killing of rabbits in the manner described in the evidence was a violation of the statute. If this be conceded, ordinarily the violation of a criminal statute is not sufficient to invoke the equitable jurisdiction of the court. “There is no equitable jurisdiction to enjoin the commission of a crime.” Hargett v. Bell, 134 N.C. 394, 46 S.E. 749.
It is important to note that the plaintiff offered no evidence tending to support his allegations that these defendants planned to sponsor future rabbit hunts of the character of which he complains. Certainly, the future health, safety and welfare of the public cannot be endangered by what occurred on previous hunts. Completed acts and past occurrences in the absence of any evidence tending to show an intention on the part of the defendants to sponsor or engage in future rabbit hunts to be conducted in the manner complained of in the plaintiff’s complaint, will not authorize the exercise of the court’s in-junctive power. Furthermore, the plaintiff offered no evidence tending to show that the activities sought to be enj oined endangered the health, safety or welfare of the public. Neither did he offer any evidence or raise any question in the trial below tending to show that a criminal prosecution under G.S. 14-360 is not an adequate remedy if, in fact, the defendants are guilty of a violation of that statute.
The judgment of the court below is
Affirmed.